Citation Nr: 9911290	
Decision Date: 04/27/99    Archive Date: 05/06/99

DOCKET NO.  97-27 055A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center, Sepulveda, 
California


THE ISSUE

Entitlement to payment or reimbursement for private medical 
expenses incurred in connection with the veteran's 
unauthorized private hospital care at the Los Robles Regional 
Medical Center in Thousand Oaks, California, from November 6, 
to November 8, 1996.


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran, who had active service from March 1952 to March 
1956, died in November 1996.  The appellant is the veteran's 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a determination of the Department of 
Veterans Affairs (VA) Medical Center (MC) in Sepulveda, 
California, which denied payment of unauthorized private 
medical expenses incurred by the veteran in November 1996.  
There is evidence on file that, after the appellant perfected 
her appeal, the case was not promptly forwarded to the Board 
for review and that the appellant initiated a Congressional 
inquiry.  The Board hereby apologizes to the appellant for 
any delay in this appeal caused by error of VA.  The case is 
now ready for appellate review.

The provisions of 38 U.S.C.A. § 1151 provide that where a 
veteran suffered an injury, or an aggravation of an injury, 
as the result of VA medical treatment, and such injury or 
aggravation results in the death of the veteran, compensation 
may be awarded as if such death were service-connected.  In 
reviewing the appellant's statements, the Board finds that 
she may be alleging that the veteran's death was caused by VA 
medical treatment (or lack thereof) provided on the 30th or 
31st of October 1996, presumably at the Wadsworth VAMC.  The 
VAMC should refer this matter to a VA Regional Office for 
clarification and any appropriate action.


FINDINGS OF FACT

1.  During his lifetime, the veteran was not service 
connected for any disability incurred or aggravated during 
active military service. 

2.  On November 6, 1996, the veteran was transported by 
private ambulance to the Los Robles Regional Medical Center 
in Thousand Oaks, California, a private medical facility; it 
was later determined that he had a perforated ulcer for which 
immediate surgery was provided; the veteran remained 
hospitalized through November 8, 1996, at which time he died 
as a result of sepsis secondary to a perforated prepyloric 
ulcer and metastatic liver cancer.  

3.  No prior authorization from VA was obtained for the 
veteran's private medical treatment at the Los Robles 
Regional Medical Center and treatment provided at that 
facility was not for an adjudicated service connected 
disability, was not for a nonservice-connected disability 
associated with and held to be aggravating a 
service-connected disability, the veteran was not considered 
by VA to be totally disabled from service-connected 
disability, nor was the veteran a participant in vocational 
rehabilitation.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses incurred in connection with the veteran's 
terminal hospitalization at the Los Robles Regional Medical 
Center in Thousand Oaks, California, have not been met, nor 
were such expenses lawfully authorized in advance.  
38 U.S.C.A. §§ 1703, 1710, 1728, 5107 (West 1991); 38 C.F.R. 
§§ 17.52, 17.54, 17.120 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Facts:  At the time of the veteran's November 1996 admission 
to the Los Robles Regional Medical Center, he was not service 
connected for any disability incurred or aggravated in active 
service.  He apparently had been receiving periodic 
outpatient treatment at the Wadsworth VAMC.  The appellant 
has pointed out that on either the 30th or the 31st of 
October 1996, she brought the veteran to that VA facility 
because he had stomach pain.  After several hours, he was 
sent home with liquid and tablet form Morphine for pain.  She 
said she was not advised that the veteran had a stomach 
problem, only that he had a breathing problem.  She said she 
asked if the veteran had cancer and was told 'we don't know, 
just keep him on morphine.'

On the morning of November 6, 1996, the veteran had extreme 
stomach pain with loss of bodily functions without relief 
from Morphine.  The appellant called VA and received a 
recording which advised her to call 911 in the event of 
emergency.  She called emergency and received private 
ambulance transport apparently to the nearest hospital 
emergency room at the Los Robles Regional Medical Center 
where the veteran was admitted through the emergency room 
with an admission diagnosis of chronic obstructive pulmonary 
disease (COPD).  Shortly thereafter, it was discovered that 
he had a ruptured ulcer of the stomach for which he was 
provided emergent surgery.  The veteran was maintained at 
that medical facility and treated but, unfortunately, he died 
on November 8, 1996, and the certificate of death indicates 
that he died from sepsis secondary to a perforated prepyloric 
ulcer of days' duration and metastatic liver cancer of weeks' 
duration.  Another significant condition contributing to but 
not causing death was renal insufficiency.  During this 
admission, the veteran incurred private medical expenses from 
the Los Robles Regional Medical Center and various other 
private health care providers which billings are contained on 
file and which total apparently in excess of $40,000.  The 
appellant argues that VA should pay the costs of these 
expenses because she was instructed by VA recording to call 
911 in an emergency and because the veteran was not provided 
adequate treatment by VA in late October 1996. 


Law and Regulation:  38 U.S.C.A. § 1703 and 38 C.F.R. § 17.52 
provide that when VA facilities are not capable of furnishing 
economical hospital care or medical services because of 
geographic inaccessibility, or are not capable of furnishing 
the care or services required, the Secretary, as authorized 
in 38 U.S.C.A. § 1710 may contract with nondepartment 
facilities to furnish certain types of medical care.  
However, contracts for such treatment must be authorized in 
advance of the provision of such treatment.  

38 U.S.C.A. § 1710 and 38 C.F.R. § 17.54 provide that the 
Secretary shall furnish hospital care and medical services, 
which the Secretary determines to be needed to any veteran 
for a service-connected disability, and to any veteran who 
has a service-connected disability rated at 50 percent or 
more.  These rules govern basic eligibility for VA care and 
treatment.  

38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120 (formerly 17.80) 
provide the rules governing the reimbursement of unauthorized 
medical expenses.  The United States Code provides that the 
Secretary may reimburse veterans entitled to hospital care or 
medical services under this chapter for the reasonable value 
of such care or services (including travel and incidental 
expenses), for which such veterans have made payment, from 
sources other than VA, where (1) such care or services were 
rendered in a medical emergency of such nature that delay 
would have been hazardous to life or health; (2) such care or 
services were rendered to a veteran in need thereof (A) for 
an adjudicated service-connected disability, (B) for a 
nonservice-connected disability associated with and held to 
be aggravating a service-connected disability, (C) for any 
disability of a veteran who has a total disability permanent 
in nature from a service-connected disability, or (D) for any 
illness or injury in the case of a veteran who is a 
participant in a vocational rehabilitation program and is 
medically determined to have been in need of care or 
treatment to make possible such entrance into a course of 
training or prevent interruption of a course of training and 
(3) VA or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand would not 
have been reasonable, sound, wise, or practical.  


Analysis:  Initially, the Board finds no evidence that the 
veteran's treatment at the Los Robles Regional Medical Center 
in November 1996 was authorized or preapproved for payment by 
VA.  The mere fact that the appellant listened to a VA 
recording which instructed her to contact 911 in the case of 
an emergency did not constitute prior agreement by VA to pay 
or contract to pay for such private medical services.  
Although there are laws and regulations governing eligibility 
for such preapproval, the evidence on file does not 
demonstrate that the veteran's private terminal 
hospitalization and associated medical expenses were 
authorized in advance by VA, so those laws and regulations 
are not applicable in the present case.  

It appears from the clinical evidence on file that the 
veteran was, in fact, in need of immediate emergency 
treatment for a burst ulcer and for metastatic liver cancer 
which ultimately claimed his life.  However, the veteran was 
not service connected for any disability at that time, 
including stomach ulcers or liver cancer.  Accordingly, 
hospitalization provided at the Los Robles Regional Medical 
Center and all associated medical expenses were not provided 
for treatment of any service-connected disability, for any 
nonservice-connected disability associated with and held to 
be aggravating a service-connected disability, nor was the 
veteran in receipt of total service-connected disability or 
enrolled in a course of VA vocational rehabilitation.  It is 
unclear whether or not other VA or Federal facilities were 
feasibly available but this question is not dispositive.  

Because the veteran was not service connected for any 
disability including those medical reasons for his emergency 
terminal hospitalization in November 1996, none of those 
private medical expenses incurred may be paid by VA in 
accordance with the applicable laws and regulations.  None of 
the itemized private medical expenses documented on file were 
authorized for payment by VA in advance and none of those 
expenses are payable by VA in accordance with applicable law 
and regulations without such prior approval.    


ORDER

There was no authorization or preapproval for VA payment for 
the veteran's private medical expenses in November 1996, and 
a claim for payment of unauthorized medical expenses so 
incurred must be denied.   


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

